Case: 1:19-cv-07293 Document #: 1 Filed: 11/05/19 Page 1 of 7 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE SUBURBAN TEAMSTERS

OF NORTHERN ILLINOIS WELFARE AND
PENSION FUNDS,

Plaintiffs,
Case No.:

Judge

ATM AGGREGATE LOGISTICS, INC.
an Illinois corporation

)
)
)
)
)
)
V. )
)
)
) Magistrate Judge
)
)
Defendant. )
COMPLAINT
Plaintiffs, TRUSTEES OF THE SUBURBAN TEAMSTERS OF NORTHERN ILLINOIS
WELFARE AND PENSION FUNDS ("Funds"), by their attorneys, John J. Toomey, of Arnold
and Kadjan, complain against Defendant, ATM AGGREGATE LOGISTICS, INC., an Illinois
corporation, as follows:
COUNT I
JURISDICTION AND VENUE
L. (a) Jurisdiction of this cause is based upon Section 502 of the Employee
Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145
as amended.
(b) Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).
Case: 1:19-cv-07293 Document #: 1 Filed: 11/05/19 Page 2 of 7 PagelD #:1

PARTIES

2. (a) Plaintiffs are the TRUSTEES OF THE SUBURBAN TEAMSTERS OF
NORTHERN ILLINOIS WELFARE AND PENSION FUNDS ("Funds") and have standing to sue
pursuant to 29 U.S.C. 1132(a)(3).

(b) |The SUBURBAN TEAMSTERS OF NORTHERN ILLINOIS WELFARE
AND PENSION FUNDS have been established pursuant to collective bargaining agreements
previously entered into between the International Brotherhood of Teamsters and its affiliated Local
673 (“the Union”) and Employers;

(c) The Funds are maintained and administered in accordance with and
pursuant to the provisions of the National Labor Relations Act, as amended, and other applicable
state and federal laws, and also pursuant to the terms and provisions of the Agreements and
Declarations of Trust which establish the Funds which are incorporated by reference into the
collective bargaining agreement.

3. (a) ATM AGGREGATE LOGISTICS, INC., an Illinois corporation, employs
employees represented by the Union and is bound to make welfare and pension contributions for
hours or weeks worked by all employees and upon subcontractors who perform work which would
otherwise be performed by employees.

(b) ATM AGGREGATE LOGISTICS, INC., is an Illinois corporation, with its
principal place of business at Elburn, Illinois.

(c) ATM AGGREGATE LOGISTICS, INC., an Illinois corporation, is an

employer engaged in an industry affecting commerce.
Case: 1:19-cv-07293 Document #: 1 Filed: 11/05/19 Page 3 of 7 PagelD #:1

4. Effective February 22, 2018, ATM AGGREGATE LOGISTICS, INC., an Illinois
corporation, entered into an Area Wide Material Hauling Agreement with Teamsters 673 for the
period through May 31, 2019 and thereafter which requires contributions to the Funds pursuant to
29 U.S.C. 1145 (Exhibit A).

2 Pursuant to Article 10.1(F) Health and Welfare and Article 11.1(F) Pension
provides:

"The obligation to make contributions continue during periods
when the collective bargaining agreement is being negotiated
except during a strike."

There was no strike. Parties continued to negotiate through October, 2019 and neither side
has declared impasse.

6. Pursuant to the collective bargaining agreement between ATM AGGREGATE
LOGISTICS, INC., an Illinois corporation and the Union, ATM AGGREGATE LOGISTICS,
INC., an Illinois corporation, has failed and continues to fail to make its obligated contributions to
the Fund for the period October, 2018 through September, 2019, as disclosed in a audit review
which took place on October 31, 2019.

7. The audit disclosed $23,106.00 due the Welfare Fund and $79,260.04 due the
Pension Fund for a total of $102,366.04 inclusive of liquidated damages and interest.

WHEREFORE, Plaintiffs pray:

A. This court enter judgment in favor of the Plaintiffs and against ATM
AGGREGATE LOGISTICS, INC., an Illinois corporation in the amount of the audit, $102,366.04.

B. That this court award the plaintiffs their attorneys' fees, costs, interest, and
liquidated damages pursuant to 29 U.S.C. 1132(g)(2) and the relevant collective bargaining

agreements and trust agreements.
Case: 1:19-cv-07293 Document #: 1 Filed: 11/05/19 Page 4 of 7 PagelD #:1

C. That the Court grant such further relief as is proper.

John J. Toomey

ARNOLD AND KADJAN, LLP
35 E. Wacker Drive

Suite 600

Chicago, Illinois 60601

(312) 236-0415

TRUSTEES OF THE SUBURBAN TEAMSTERS
OF NORTHERN ILLINOIS WELFARE AND
PENSION FUNDS

we PSL a
"T) Qile of Its Aroineys
Case: 1:19-cv-07293 Document #: 1 Filed: 11/05/19 Page 5 of 7 PagelD #:1

EXHIBIT A

 
Case: 1:19-cv-07293 Document #: 1 Filed: 11/05/19 Page 6 of 7 PagelD #:1

AREA WIDE MATERIAL HAULING AGREEMENT
BETWEEN
THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS
LOCAL UNION #673
AND
ATM AGGREGATE LOGISTICS, INC.

EFFECTIVE:
06/01/2015 THROUGH 05/31/2019

ORIGINAL

 
Case: 1:19-cv-07293 Document #: 1 Filed: 11/05/19 Page 7 of 7 PagelD #:1

THE TERMS AND CONDITIONS OF SAID TRAINING FUND,

_ aRwrcnn 39
DURATION AND TERMINATION

   

39,1 THIS AGREEMENT SHALL BECOME EFFECTIVE ON detaed sok
SHALL REMAIN IN FULL FORCE AND EFFECT UNTII, AND INCLUDING MAY 34,
2019, AFTER MAY 31, 2019, THIS AGREEMENT SHALL BE RENEWED
AUTOMATICALLY ‘FOR PERI S OF ONE (2) YEAR UNLESS EITHER THE.
EMPLOYER OR THE UNION GIVES WRITTEN NOTICE ‘TO THE OTHER OF A DESIRE
TO MODIFY, AMEND OR TERMINATE SAME AT SEAST SIXTY (60) DAYS PRIOR
TO THE EXPIRATION OF ANY SUCH PERTOD.

 
  
 

THE COMPANY AND THH UNION AGREE TO MEET FOR NEGOTIATIONS OF DRUG
LANGUAGE, TO BE ATTACHED TO THES AGREEMENT.

IN WIINES 88 WHEREOF THE PARTIES HAVE HEREUNTO SET THEIR WANDS THIS
9 80 DAY OF Ceguags 1 ZA\B.

 

FOR THE EMPLOYER; FOR THE UNION:

 
     

DAY Ts. COSTER

   

 

 

: Jf os
T SS SECRETARY - TREASURERS
oe S PRINCIPAL OFFICER
Zo8 WAAL ST. TEAMSTERS LOGAL 673
‘ADDRESS 1050 W. ROOSEVELT RD.
EELBaAQ iL. GoW9 ' WEST GHTCAGO, IL 60185
630) 231-6660
C40 MAH, 2123S"

 

‘PHONE #

 

 
